Citation Nr: 1106247	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  06-19 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for herpes simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to January 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In October 2009, the Board remanded this appeal for additional 
evidentiary development.  While the appeal has been returned to 
the Board for adjudication, the Board finds that the requested 
development has not been completed.  Therefore, for reasons 
explained below, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, in October 2009, the Board remanded both issues on 
appeal in order for the RO to obtain clarifying medical opinions 
regarding the likely etiology of the Veteran's PTSD and herpes 
simplex.  

On remand, instead of requesting clarifying medical opinions, as 
instructed by the Board, the RO scheduled the Veteran for VA 
examinations.  The Veteran refused to appear for the scheduled VA 
examinations and the RO returned the appeal to the Board for 
adjudication.  However, the Veteran's refusal to appear for the 
examinations is irrelevant, given that the Board requested that 
the RO obtain medical opinions, as opposed to medical 
examinations.  The Board does not require another examination.   

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, because the RO did not seek to 
obtain clarifying medical opinions, as requested, the Board finds 
that the instructions of the October 2009 Remand were not 
substantially complied with, necessitating another remand.

In addition to the foregoing, in February 2011, the Veteran 
submitted evidence in support of her claim directly to the Board, 
including a lay statement which contained arguments in support of 
her claim and excerpts from articles and the Infectious Diseases 
Handbook, which address the cause and symptoms of urethritis, 
cystitis, and genital herpes.  Because the content of the medical 
information provided by the Veteran is not duplicative of other 
evidence and is pertinent to the claim on appeal, and because 
neither the Veteran nor her representative have waived initial 
consideration of this evidence by the agency of original 
jurisdiction (AOJ), the Board finds that this evidence must be 
referred to the AOJ/RO for consideration in the first instance.  
See 38 C.F.R. § 20.1304(c); Vogan v. Shinseki, 24 Vet. App. 159, 
167 (2010).  

Accordingly, the case is REMANDED for the following action:

1.	Request that a physician who has not 
evaluated the Veteran in the past review 
the claims file, including the October 
2009 Remand, and provide an opinion 
regarding whether the Veteran has PTSD 
related to her reported in-service 
stressor.  

a.	The physician should provide an 
opinion regarding whether it is as 
likely as not (i.e., a probability of 
50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran has PTSD related to 
her military service from September 
1973 to January 1975.  

b.	The physician must specifically 
identify the in-service stressor to 
which the current diagnosis of PTSD 
is related, as well as the current 
symptomatology that supports the 
diagnosis.  

c.	If the physician determines that the 
in-service stressor was the 
cystoscopy alleged to have been 
performed during service, the 
physician should discuss whether the 
procedure was performed incorrectly 
or inappropriately, as alleged by the 
Veteran, and identify what evidence 
supports the conclusion.  

d.	The heather care provider must also 
address whether the Veteran exhibited 
any behavioral changes during service 
that constitute credible evidence 
that the Veteran experienced a 
stressful event, including a sexual 
assault, during service.  In so 
doing, the physician should note the 
date the behavioral changes began as 
compared to when the in-service 
stressor occurred.  

e.	A rationale should be provided for 
any opinion offered.

f.	If the foregoing questions cannot be 
answered on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the physician 
should so specify in the report and 
explain why this is so.

2.	Request that the physician who conducted 
the July 2008 Infectious Diseases VA 
examination review the claims file, 
including the October 2009 Remand, and 
provide a clarifying opinion as to the 
following.  

a.	The physician should be requested to 
provide a rationale in support of her 
previous conclusion that it is 
unlikely that the Veteran's 
"congenital herpes" caused or is 
directly associated with the 
"obvious" bacterial urinary tract 
infections.  

b.	In answering the foregoing, the 
physician should state whether it is 
as likely as not (i.e., a probability 
of 50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that the vulvar lesions noted in 
February 1974 are indicative of a 
viral infection during service, which 
may be causally related to the 
Veteran's current diagnosis of herpes 
simplex.  

c.	The examiner should provide 
additional information regarding the 
diagnosis of congenital herpes, 
including identifying what evidence 
supports the diagnosis.  

d.	The examiner should provide 
additional information regarding the 
finding that the Veteran's in-service 
cystitis, urinary tract infections, 
and urethritis were bacterial in 
nature, given the lack of evidence of 
a bacterial infection during service, 
except for the November 1974 
urinalysis.  

e.	If the examiner who conducted the 
July 2008 Infectious Diseases VA 
examination is not available, request 
that a physician knowledgeable in 
evaluating infectious diseases review 
the claims file and provide an 
opinion regarding whether it is as 
likely as not (i.e., a probability of 
50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran's herpes simplex is 
related to her military service and 
address the other questions/issues 
listed above.  

f.	The claims file must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review is 
accomplished.  A rationale should be 
provided for any opinion offered.

g.	If the foregoing questions cannot be 
answered on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the physician 
should so specify in the report and 
explain why this is so.

3.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be provided with a 
supplemental statement of the case, which 
addresses all new evidence submitted in 
support of the Veteran's claims, and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


